Beasley, Judge,
concurring specially.
I concur in the judgment but not in the ruling that the nondisclosure of the identity of .the confidential informant was error.
Defendant moved to compel disclosure of the confidential informant, citing Roviaro v. United States, 353 U. S. 53 (77 SC 623, 1 *123LE2d 639) (1957); Brady v. Maryland, 373 U. S. 83 (83 SC 1194, 10 LE2d 215) (1963); and Moore v. State, 187 Ga. App. 387 (370 SE2d 511) (1988). After the jury was selected, and during the noon recess before trial commenced, the court examined the confidential informant under oath in camera. The trial court thereafter ruled that the evidence which would be given by the confidential informant would not be exculpatory of defendant nor supportive of any of his proposed possible defenses.
The transcript of that interview was sealed and included in the record. It substantiates the trial court’s conclusion regarding the informer-witness in this case, so that Brady was not violated and it thus became unnecessary to apply the balancing test of Roviaro. As instructed in Thornton v. State, 238 Ga. 160, 165 (2) (231 SE2d 729) (1977): “The trial judge must. . . conduct a hearing on the merits of the Brady motion and if he finds the evidence material under Brady weigh it against the state’s privilege under Roviaro.” Since the disclosure of the informant was not “material to the defense on the issue of guilt or punishment,” the court did not have to “go further and weigh the materiality of the informer’s identity to the defense against the state’s privilege not to disclose his name under Roviaro.” Id. at 165.
This is not a case where the court refused to conduct a hearing in this regard, as in Thornton, which omission was adjudicated error on appeal. The cure was remand for a post-trial hearing, not initially to determine whether failure to order disclosure was harmless but rather to determine whether disclosure should have been required in the first place. Ibid. Where it is not error to refuse disclosure because of what is brought out at an in camera hearing, a consideration of the harmless error rule is not reached.
The disclosure of an informer-witness is not automatically mandated just because he is the only person who observed the alleged transaction between defendant and the officer. If his or her testimony would not exculpate defendant, or provide evidence material to the defense, then his or her identity need not be ordered revealed. The test is stated in Roviaro, supra at 60-61: “Where the disclosure of an informer’s identity, or of the contents of his communication, is relevant and helpful to the defense of an accused, or is essential to a fair determination of a cause, the privilege must give way.” The record demonstrates that such is not the case here.
I am authorized to state that Judge Pope joins in this special concurrence.
*124Decided December 5, 1990
Rehearing denied December 18, 1990.
Jahn, Jahn & Cavett, Jerry W. Weeks, for appellant.
Ralph Van Pelt, Jr., District Attorney, John L. O’Dell, Assistant District Attorney, for appellee.